Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 02/01/2019 is entered.  Claims 1-16 are currently pending.
The Drawings filed 02/01/2019 are approved by the examiner.
The IDS statements filed 02/01/2019, 02/13/2020, and 03/25/2020 have been considered. Initialed copies accompany this action.
Claim Interpretation
The claims recite the glass frit is “substantially free of lead”.  Applicant’s definition/standard as to the meaning of the term “substantially free of lead” being in which no lead component is contained at all or in which lead is present in a negligible amount, e.g., 1000 ppm or less, as an inevitable impurity at para. [0022] of the original specification is noted.
Claims 4, 7, 9, and 11 recite the limitation of the conductive paste “further comprising one or more selected from the group consisting of … besides the components contained in the glass frit” which is construed as clearly setting forth the conductive paste further comprises one or more of the recited components in the Markush group as an additional, discrete additive in the conductive paste composition separate from the glass frit component.  See also para. [0037]-[0041] and [0062] of the original specification. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kato et al. (JP 2012-059547 A), fails to fairly teach or suggest the claimed conductive paste comprising the glass frit containing 25-50 mol% B in terms of B2O3, 25-50 mol% Si in terms of SiO2, 7-23 mol% Al in terms of Al2O3, 2-15 mol% Mg in terms of MgO, 2-5 mol% Ba in terms of BaO, and one or both 3-18 mol% Zn in terms of ZnO and/or 3-8 mol% Ti in terms of TiO2.  
Applicant has demonstrated by comparative showing the claimed glass frit composition possesses superior and unexpected results of excellent resistance to dissolution in solder, acid resistance, scratching resistance, and adherence strength by testing compositions inside and outside the claimed mol% ranges.  The comparative showing thoroughly demonstrates criticality of the claimed mol% ranges by showing all examples within the claimed mol% ranges have the combination of excellent degrees of crystallization, good results of resistance to dissolution in solder, good results of a scratch test, and excellent results of a tape peeling/adherence test whereas comparative examples outside the claimed scope, even slightly outside one of the claimed ranges, detrimentally lack a satisfactory result in one or more of the various tests.  See Tables 1 and 2 of the instant application’s original specification. 
	Kato et al. teaches a conductive paste suitable for forming electrodes on ceramic electronic components comprising a conductive powder, a glass frit, a resin, and a 2, 22-52 wt.% Al2O3, 2-25 wt.% MgO, 5-45 wt.% B2O3 (para. 0030-0031 and 0036-0039), and up to 15 wt.% of additional components including alkali metal oxides, alkaline earth metal oxides, TiO2, ZrO2, Cu2O, MoO3, and La2O3 (0040-0042).  Note, Kato et al.’s amounts are in wt.% whereas the claimed amounts are in mol.%.  Even though there appears to be some general overlap in components and amounts between the claimed glass frit composition and Kato et al.’s glass frit composition, Applicant’s demonstration of criticality of the instantly claimed components/ranges and unexpected results thereof set forth in the specification’s comparative showing (described above) sufficiently rebut any concern of a prima facie case of obviousness over the glass frit composition of Kato et al.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 13, 2021